Citation Nr: 0706561	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-35 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected type II diabetes 
mellitus.  

2.  Entitlement to service connection for hyperlipidemia, to 
include as secondary to service-connected type II diabetes 
mellitus.

3.  Entitlement to service connection for foraminal stenosis 
of the cervical spine.

4.  Entitlement to service connection for deviated septum, 
claimed as broken nose.  


REPRESENTATION

Appellant represented by:	Vietnam Era Veterans 
Association





ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1971.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a May 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

The issue of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
type II diabetes mellitus, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hyperlipidemia is not a disability for which VA 
compensation is payable.

2.  The veteran's foraminal stenosis of the cervical spine is 
not etiologically related to active service.  

3.  The veteran's deviated septum is not etiologically 
related to active service.  


CONCLUSIONS OF LAW

1.  Service connection for hyperlipidemia is not warranted.  
38 U.S.C.A. § 1110 (West 2000); 38 C.F.R. § 3.303 (2006).

2.  The criteria for service connection for foraminal 
stenosis of the cervical spine have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  The criteria for service connection for deviated septum 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  Service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310(a) 
(2006).  

Among other things, the veteran is currently service 
connected for type II diabetes mellitus.  He contends that he 
suffers from hyperlipidemia as a result of service, to 
include as secondary to type II diabetes mellitus.  See 
November 2003 VA Form 9.  

High cholesterol is also referred to as hypercholesterolemia 
or hyperlipidemia.  Hypercholesterolemia is an "excess of 
cholesterol in the blood."  Dorland's Illustrated Medical 
Dictionary 792 (28th ed. 1994).  Hyperlipidemia is "a general 
term for elevated concentrations of any or all of the lipids 
in the plasma, including hypertriglyceridemia, 
hypercholesterolemia, etc."  Id. at 795.

The veteran's service medical records are devoid of treatment 
for hyperlipidemia or high cholesterol.  Post-service records 
indicate that he has been diagnosed with hyperlipidemia.  See 
January 2002 Miami outpatient clinic general note; December 
2004 VA compensation and pension (C&P) diabetes mellitus 
examination report.  

As noted above, service connection can only be granted for a 
disability resulting from disease or injury.  See 38 U.S.C.A. 
§ 1110.  Despite the diagnosis of hyperlipidemia, it is a 
laboratory finding that manifests itself only in laboratory 
test results and is not a disability for which service 
connection can be granted.  As such, service connection for 
hyperlipidemia is not warranted on either a direct or 
secondary basis.  38 C.F.R. § 3.310 (2006).  

The veteran also contends that he suffers from foraminal 
stenosis of the cervical spine and a deviated septum as a 
result of a motor vehicle accident he was in during service.  
He also indicates that the deviated septum may be the result 
of several in-service broken noses sustained after the motor 
vehicle accident.  The veteran indicates that he suffers from 
severe post nasal drip and cannot breathe out of the left 
side of his nose.  He reports the continuous use of steroid 
sprays to open the blocked nasal passage.  See March 2002 VA 
Form 21-526; June 2002 notice of disagreement (NOD); October 
2002 VA Form 21-4138; statements in support of claim dated 
August 2003, October 2003, May 1, 2006, May 25, 2006, 
September 1, 2006, September 23, 2006; September 2006 VA Form 
9.  He has submitted information from a chiropractor's web 
site on whiplash in support of his claim for foraminal 
stenosis of the cervical spine.  

The veteran's service medical records contain a June 1970 
sick call treatment record indicating that the veteran was in 
an auto accident and suffered lacerations, contusion, and a 
split web space on the foot.  An accident report from the 
Wellsville Police Department, records from Jones Memorial 
Hospital, and lay statements from P. Warren and D. Battaglia, 
corroborate that the accident occurred.  A June 22, 1970 
discharge summary from Jones Memorial Hospital contains a 
diagnosis of laceration of forehead and multiple abrasions 
and contusions.  There is no indication from any of these 
records that the veteran injured his nose or neck (cervical 
spine).  The veteran's service medical records also contain 
reference to a possible broken nose or possible fracture, but 
no definite diagnosis.  See September 1970 sick call 
treatment and health records.  At the time of his discharge, 
a clinical evaluation of his nose and spine was normal.  See 
December 1971 report of medical examination.  

The veteran underwent a CT scan of the cervical spine in 
January 2001.  The Scout-O-Gram showed no fracture or 
spondylolisthesis and the seventh cervical vertebrae was 
obscured by the veteran's shoulders.  In pertinent part, 
axial images demonstrated mild posterior disc bulge eccentric 
towards the left minimally flattening the ventral surface of 
the thecal sac, and mild narrowing of the neural foramina 
secondary to uncovertebral and facet hypertrophy at C3-C4; 
mild broad posterior disc bulge flattening the ventral 
surface of the thecal sac at C4-C5; a posterior central spur, 
as well as superimposed disc herniation effacing the ventral 
subarachnoid space at C5-C6; and mild posterior osteophytic 
ridging, as well as superimposed disc spur flattening the 
ventral surface of the thecal sac at C6-C7.  An impression of 
mild extradural defects impressing upon the thecal sac, as 
well as mild foraminal stenosis as described level-by-level 
in detail above, was made.  A magnetic resonance imaging 
(MRI) of the cervical spine was conducted in December 2002.  
It contained an impression of diffuse disc desiccation; C2/3 
posterior disc herniation with central canal stenosis and 
left C2/3 foraminal narrowing; C3/4 posterior disc bulge with 
narrowing of the right C3/4 foramen; C4/5 and C5/6 posterior 
disc bulges with ventral CSF impression; and sphenoid 
sinusitic change.  See record from Stand-Up MRI of Ft. 
Lauderdale.  

An August 2003 letter from Dr. N. Krouse reports that the 
veteran related suffering a contusion of his cervical spine 
following an accident in 1970 and that since that time, he 
has had severe lapse of memory and pain in the cervical 
spine.  Dr. Krouse opined that the cervical spine condition 
relates back to the car accident because the veteran was 
asymptomatic prior to that event.  

The veteran underwent a VA C&P spine examination in December 
2004.  There is no indication that the claims folder was 
reviewed.  The veteran reported a mild degree of neck pain 
since the automobile accident, which became more severe in 
the year 2000, and pain radiating to both arms.  Physical 
examination revealed painful range of motion but no reflex or 
motor deficits.  There was decreased sensation in all areas 
of both hands except the pinky and the examiner noted that 
the veteran is a diabetic.  The veteran was diagnosed with 
degenerative disc disease, cervical spine with radiculitis, 
and peripheral neuropathy of the hands and feet.  The VA 
examiner opined that the veteran's cervical condition is 
secondary to the auto accident he sustained in service.  

The veteran underwent a second VA C&P spine examination in 
May 2006, which was conducted by the same examiner who 
performed the December 2004 examination.  The examination was 
requested so that the examiner could review the medical 
records, which was done.  The examiner reported that the 
veteran's medical records do not relate any neck injury at 
the time of the June 1970 motor vehicle accident.  The 
examiner further reports that the veteran denied suffering 
from problems with his neck immediately after the accident 
and indicated that his problems did not develop until 
approximately four or five years ago.  When questioned about 
this, the veteran indicated that his symptoms included mild 
cervical pain and that he never complained to medical 
personnel about it.  An examination of the veteran's neck was 
essentially the same as during the 2004 examination.  X-rays 
of the cervical spine dated May 2006 showed that the 
vertebral body alignment was normal with no signs of acute 
fracture or dislocation.  There was congenital fusion of 
C2/C3 and deformity of the foramina at the C3-C4 level, as 
well as minimal hypertrophic change.  An impression of 
conjugate, a fusion of C2-C3 and deformity of the foramina at 
C3-C4, no signs of acute fracture or dislocation, was made.  
The examiner opined that the symptomatology the veteran is 
experiencing is less likely than not caused by the automobile 
accident in June 1970.  

The probative value of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  The failure of a physician to provide a 
basis for his opinion goes to weight of the evidence.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  

The Board acknowledges that the VA examiner initially opined 
that the veteran's cervical condition is secondary to the 
auto accident he sustained in service before subsequently 
opining that the veteran's symptomatology is less likely than 
not related to the accident.  The Board also acknowledges the 
statement provided by Dr. Krouse, which relates the cervical 
spine condition to the accident and provides a rationale for 
the opinion.  This opinion, however, was not sufficiently 
detailed.  Furthermore, neither the December 2004 VA 
examiner, nor Dr. Krouse, indicates that a review of the 
veteran's claims folder was conducted.  As such, neither 
opinion is afforded much probative value.  See Prejean, 13 
Vet. App. at 448-9 (2000).  In May 2006, however, the VA 
examiner conducted a thorough review of the claims folder and 
noted the absence of evidence that the veteran had sustained 
a neck injury at the time of the June 1970 accident.  The 
examiner further reported that the veteran indicated he did 
not begin suffering from problems with his neck until 
approximately four or five years ago.  As the examiner was 
able to conduct a detailed review of the veteran's claims 
folder and question him about the lack of treatment related 
to his neck, this opinion is afforded greater probative 
value.  Based on the opinion provided during the May 2006 VA 
examination, service connection for foraminal stenosis of the 
cervical spine is not warranted.  

The veteran underwent an MRI of the brain, paranasal sinuses 
and internal auditory canal in February 1992, which revealed 
a moderately severe deflection of the nasal septum and 
contained an impression of abnormal MRI of the nasal septum.  
An April 1992 letter from Dr. J.V. Redd recommended several 
procedures to straighten the veteran's deviated nasal septum, 
but offered no opinion on its etiology.  

A March 2003 report from Navix Imaging Center reported that 
the veteran suffers from a deviated septum with enlarged 
nasal turbinates.  Dr. Krouse's August 2003 letter reports 
that the veteran related suffering a fractured nose following 
the 1970 accident.  Dr. Krouse opined that the veteran's 
condition relates back to the accident, again indicating that 
the veteran was asymptomatic prior to the accident.  

The veteran underwent a VA C&P nose, sinus, larynx and 
pharynx examination in December 2004, during which his claims 
folder was reviewed.  Upon physical examination, the external 
nose was without deformity, there was no step deformity on 
palpation of the nasal bones, there was no tenderness to the 
nose, and the nasal triangle was solid with no movement.  
Internal nasal exam revealed a nasal septal deviation to the 
left with reduced nasal airway, but no pus, polyps or blood; 
the oral cavity and oropharynx were clear.  The VA examiner 
indicated that the veteran has a history of four episodes of 
blunt nasal trauma with no definite diagnosis or treatment 
for nasal fracture, and a nasal septal deviation, the 
etiology of which could not be formulated without 
speculation.  The examiner also indicated that there is no 
obvious evidence on physical examination of previous nasal 
fracture, although the veteran does have some nasal 
obstruction on the left side related to the nasal septal 
deviation.  

As was found above, Dr. Krouse's opinion is afforded little 
probative value because there is no indication that he was 
able to review the veteran's claims folder and his opinion 
was not sufficiently thorough.  See Prejean, 13 Vet. App. at 
448-9 (2000).  Therefore, the record does not contain any 
competent medical evidence positively linking the veteran's 
deviated nasal septum to service, to include the June 1970 
motor vehicle accident and the possible broken nose noted in 
September 1970.  As such, and because of the VA examiner's 
statement that no opinion could be provided without resorting 
to speculation, service connection for the veteran's deviated 
septum is not warranted and the claim must be denied.

The preponderance of the evidence is against the claims and 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  


Prior to the rating decision that is the subject of this 
appeal, the veteran was advised of the necessary evidence to 
substantiate his claims; that the RO would assist him in 
obtaining additional information and evidence; and of the 
responsibilities on both his part and VA's in developing the 
claims.  See April 2002 letter.  He was later informed of the 
need to provide any evidence in his possession that pertains 
to the claims.  See October 2003 statement of the case (SOC).  
As such, VA fulfilled its notification duties.  Quartuccio, 
16 Vet. App. at 187.  Although related to separate claims, 
the veteran was also provided notice of the appropriate 
disability rating and effective date of any grant of service 
connection in a September 2006 letter.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's service, private and VA medical records 
have been obtained and he was afforded several VA 
examinations in connection with his claims.  The record does 
not suggest the existence of additional, pertinent evidence 
that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for hyperlipidemia, to include as 
secondary to service-connected type II diabetes mellitus, is 
denied.

Service connection for foraminal stenosis of the cervical 
spine is denied.  

Service connection for deviated septum is denied.  




REMAND

The veteran contends that he suffers from hypertension as a 
result of service, to include as secondary to his service-
connected type II diabetes mellitus.  See March 2002 VA Form 
21-526; October 2002 VA Form 21-4138; November 2003 VA Form 
9.  Service connection for type II diabetes mellitus 
associated with herbicide exposure was granted in October 
2003.  

The veteran's service medical records are devoid of treatment 
for hypertension.  At the time of his discharge from service, 
his sitting blood pressure reading was 100/60 and a clinical 
evaluation of his vascular system was normal.  See December 
1971 report of medical examination.  The post-service medical 
evidence, however, indicates that the veteran suffers from 
hypertension.  See e.g., January 2002 general note; July 2003 
primary care outpatient note.  

The veteran underwent a VA C&P diabetes mellitus examination 
in December 2004, at which time blood pressure readings in 
the left arm were 148/78 seated, 146/78 standing, and 144/76 
recumbent, and 150/78 seated, 148/78 standing, and 146/76 
recumbent in the right arm.  In pertinent part, the veteran 
was diagnosed with hypertensive vascular disease and 
hyperlipidemia.  There was no opinion provided regarding the 
etiology of the hypertensive vascular disease, to include 
whether it is secondary to service-connected type II diabetes 
mellitus.  The veteran also indicated that he had undergone a 
heart evaluation the month before at Holy Cross Hospital in 
Ft. Lauderdale.  No records from this facility have been 
associated with the claims folder.  The RO should attempt to 
obtain these records.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2006), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  Based 
on the evidence as a whole, a medical examination is 
necessary for the purpose of ascertaining whether the veteran 
currently suffers from hypertension and for an opinion on the 
etiology of any current diagnosis.  This is particularly 
important given the December 2004 diagnosis of hypertensive 
vascular disease.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records from the Miami and Oakland Park 
VA facilities since July 2006.  

2.  Request authorization from the 
veteran for release of records from Holy 
Cross Hospital in Ft. Lauderdale, and 
obtain these records if the authorization 
is submitted.

3.  Schedule the veteran for an 
examination for the purpose of 
ascertaining whether the veteran 
currently suffers from hypertension and, 
if so, whether it is at least as likely 
as not (i.e., probability of 50 percent 
or greater) that the diagnosed disability 
is related to service or proximately due 
to or a consequence of service-connected 
type II diabetes mellitus.  The examiner 
should explain the reason(s) for the 
opinion(s).  The claims folder should be 
made available to the examiner for 
review.  

4.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided an 
updated supplemental statement of the 
case (SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


